Citation Nr: 0918567	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  04-38 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for thoracic spine 
disability.



REPRESENTATION

Appellant represented by:	David C. Cory, Attorney



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran had active military service from September 1961 
to January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran testified at a Board 
hearing held at the RO in April 2006.

In August 2006, the Board denied service connection for 
hearing loss and thoracic spine disability.  The Veteran 
appealed the August 2006 Board decision to the United States 
Court of Appeals for Veterans Claims (Court), and in a July 
2008 decision, the Court vacated the August 2006 decision as 
to the referenced disorders, and remanded the case back to 
the Board.  Following receipt by the Board the representative 
requested an extension of the time in which to present 
additional information or evidence; the Board granted the 
requested extension until April 13, 2009.
 
The August 2006 Board decision also remanded the issues of 
service connection for psychiatric disability and service 
connection for residuals of dental trauma.  In June 2008, the 
Board denied service connection for dental disability for VA 
treatment purposes, and again remanded the psychiatric 
disability claim; it does not appear the Veteran appealed the 
June 2008 decision to the Court, and the July 2008 Court 
decision did not include consideration of the dental 
disability issue.  As to the psychiatric disorder claim, to 
the Board's knowledge, the RO has neither completed the 
development requested with respect to that claim nor 
recertified the issue to the Board.  For this reason, the 
Board will limit this remand to the issues listed on the 
title page of this action.

In March 2009, the Veteran submitted an August 2008 statement 
by a private dentist that he wished considered by VA in 
connection with the dental claim denied by the Board in June 
2008.  The matter of whether new and material evidence has 
been received to reopen a claim for service connection for 
dental disability for VA treatment purposes is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The Court essentially concluded that the Board was required 
either to remand the case for a VA examination or opinion 
pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), or 
better explain why such an examination or opinion was not 
necessary as to the hearing loss and thoracic spine issues on 
appeal.  Following remand to the Board, the representative 
has continued to argue that a VA examination is necessary in 
this appeal.

The Veteran contends that his hearing loss is due to in-
service noise exposure, including on firing ranges and 
through his job on the flight crew line.  He contends that 
his thoracic spine disability was incurred when he injured it 
twice during boot camp.  The Board notes that the service and 
post-service medical records are silent for reference to 
thoracic spine complaints or findings until he experienced 
several injuries to that area of the back while working in 
1970. 

After reviewing the Court's decision and the representative's 
argument, the Board finds that VA examinations are necessary 
in this case as to the hearing loss and thoracic spine 
disorder claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Veteran, 
through his representative, and request 
that he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private who 
may possess additional records pertinent 
to the claims for service connection for 
hearing loss and thoracic spine 
disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the Veteran which have not 
been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  Thereafter, the RO should schedule 
the Veteran for a VA examination to 
determine the nature and etiology of any 
hearing loss.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  With respect to any 
right and/or left hearing loss found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such hearing loss is etiologically 
related to service, or was manifest 
within one year of his discharge from 
service.  A clear rationale for all 
opinions would be helpful.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  

4.  The RO should also schedule the 
Veteran for a VA examination to determine 
the nature and etiology of any thoracic 
spine disability.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  With respect to any 
thoracic spine disability found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such disability is etiologically 
related to service, or was manifest 
within one year of his discharge from 
service.  A clear rationale for all 
opinions would be helpful.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  

5.  Thereafter, the RO should review the 
claims files and ensure that the above 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issues 
of service connection for hearing loss 
and thoracic spine disability.

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an appropriate opportunity 
to respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

